Citation Nr: 0407068	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, evaluated as 50% disabling from 
October 19, 1999 to June 30, 2002 and 70% thereafter.

2.  Entitlement to service connection for back, neck, and 
shoulder pain, sore swollen knees, numbness of hands and 
feet, weakness and swelling of the right foot, severe 
headaches, memory loss and forgetfulness, weak and fainting 
spells, high blood pressure, angina, and hemorrhoidectomy, as 
secondary to the service connected disability post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for post traumatic stress disorder (PTSD) and assigned a 50% 
evaluation.  In a June 2001 rating decision the RO in part 
denied service connection for back, neck, shoulder pain, sore 
swollen knees, numbness of the hands and feet, weakness and 
swelling of the right foot, severe headaches, memory loss and 
forgetfulness, weak and fainting spells, high blood pressure, 
angina, and hemorrhoidectomy as secondary to the service-
connected disability of post-traumatic stress disorder.  In 
an October 2002 rating action the RO increased the 50 percent 
in effect for PTSD to 70 percent, effective from July 1, 2002


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA General Counsel has stated that under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  

In this regard, the record shows that the veteran submitted 
his claim for service connection for PTSD in November 1999.  
In March 2000 the RO granted service connection for PTSD and 
assigned a 50 percent rating.  This grant is prior to the 
enactment of the VCAA and, therefore, VAOPGCPREC   8-2003 
does not apply.  

The veteran filed his claim for service connection for the 
remaining issues on appeal in September 2000 prior to the 
enactment of the VCAA.

After reviewing the record the Board finds that additional 
action is required in order to satisfy the duty to assist and 
the enhanced duty to notify as defined by the Court in 
Quartuccio v. Principi, 16 Vet. App 183, 187 (2002). 

As to the veteran's claims of entitlement to service 
connection for back, neck, and shoulder pain, sore swollen 
knees, numbness of hands and feet, weakness and swelling of 
the right foot, severe headaches, memory loss and 
forgetfulness, weak and fainting spells, high blood pressure, 
angina, and hemorrhoidectomy, as secondary to service 
connected disability of Post-Traumatic Stress Disorder, 
numerous outpatient treatment reports from VA facilities at 
Lexington, Kentucky, in Huntington, West Virginia, and as 
well as reports from CAMC at High Point regional hospital 
show treatment for and/or complaints of the above symptoms.  

The Board finds that, because the veteran does have service 
connected PTSD, for which for which a total rating is in 
effect, and that the veteran has had treatment for the above 
symptoms, the veteran should be entitled to a VA examination, 
in order to determine whether these disorders are related to 
service, or to the veteran's service connected PTSD.

The Board notes that, during the course of his appeal, in a 
rating decision dated October 2002, the veteran was granted 
entitlement to individual unemployability effective July 1, 
2002, the date of his claim for individual unemployability.  
As such, this issue is no longer before the Board.  However, 
it appears that the veteran's former representative, in a 
brief dated December 2002, expressed disagreement with the 
effective date assigned for that grant of individual 
unemployability.  As such, a statement of the case is 
warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  Please schedule the veteran for a VA 
examination.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report.  All necessary 
tests and studies should be accomplished.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
disability diagnosed manifested by back, 
neck, and shoulder pain, sore swollen 
knees, numbness of hands and feet, 
weakness and swelling of the right foot, 
severe headaches, memory loss and 
forgetfulness, weak and fainting spells, 
high blood pressure, angina, or 
hemorrhoidectomy, was caused or is 
aggravated by the PTSD.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3.  The RO is requested to furnish the 
veteran a statement of the case regarding 
the issue of entitlement to an earlier 
effective date for the grant of an a 
total rating based on unemployability.  
The RO is requested to inform the veteran 
of the requirements necessary to perfect 
an appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

4.  The RO should then readjudicate the 
issues on appeal, to include 
consideration of Fenderson v. West, 12 
Vet App 119 (1999).  In the event that 
any action taken remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should again be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




